internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 3-plr-153574-01 date date legend company shareholders state date date date date bank plr-153574-01 a b x dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of company requesting relief under sec_1362 of the internal_revenue_code facts the following facts have been represented company was incorporated in state on date company elected s_corporation status under sec_1362 effective date on date a’s individual_retirement_account ira through its custodian bank loaned dollar_figurex to company at that time a and a’s ira were not shareholders in company b a shareholder in company secured the loan with a personal guaranty secured_by a pledge of company’s stock company subsequently defaulted on the loan on date pursuant to the guaranty b transferred some of her shares of company's stock to bank as custodian of a’s ira company and its shareholders were unaware that bank was holding the stock for the benefit of a’s ira and that the transfer would terminate company's s_corporation_election when company realized that an ira was an ineligible shareholder bank on date transferred all of the ira’s shares of company's stock to a in his individual capacity company shareholders and bank represent that the termination of company's s election when b transferred company's stock to bank on behalf of a’s ira was inadvertent company and shareholders also represent that they did not intend to engage in tax_avoidance or retroactive tax planning furthermore all items of income gain loss deduction and credit of company were or will be reported as if a directly owned all of the shares held by bank during the period from date to date company and its shareholders including a agree to make any adjustments consistent with the treatment of company as an s_corporation as might be required by the secretary plr-153574-01 law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 provides that in order to be a small_business_corporation a taxpayer cannot have as a shareholder a person other than an estate a_trust described in subsection c or an organization described in subsection c who is not an individual sec_1_1361-1 of the income_tax regulations provides that except as otherwise provided in sec_1_1361-1 relating to nominees and paragraph h relating to certain trusts a corporation in which any shareholder is a corporation partnership or trust does not qualify as a small_business_corporation sec_1_1361-1 provides that the person for whom stock of a corporation is held by a nominee guardian custodian or an agent is considered to be the shareholder of the corporation for example a partnership may be a nominee of s_corporation stock for a person who qualifies as a shareholder of an s_corporation however if the partnership is the beneficial_owner of the stock then the partnership is the shareholder and the corporation does not qualify as a small_business_corporation revrul_92_73 1992_2_cb_224 holds that a_trust that qualifies as an individual_retirement_account under sec_408 of the code is not a permitted shareholder of an s_corporation under sec_1361 sec_1362 provides that an election to be treated as a subchapter_s_corporation terminates whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation under sec_1362 the termination is effective on and after the date the s_corporation ceases to meet the requirements of a small_business_corporation sec_1362 provides in relevant part that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the termination was inadvertent no later than a reasonable period of time after discovery of the event resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to the period then notwithstanding the terminating event the corporation shall be treated as an s_corporation during the period specified by the secretary plr-153574-01 conclusion based solely on the facts submitted and the representations made we conclude that company’s election to be treated as an s_corporation terminated on date when b transferred company stock to bank who held the stock on behalf of a’s ira we also conclude that the termination constituted an inadvertent termination within the meaning of sec_1362 we further hold that under the provisions of sec_1362 company will be treated as continuing to be an s_corporation from date and thereafter provided that company's s_corporation_election was valid and was not otherwise terminated under sec_1362 this ruling is contingent upon company and shareholders treating company as having been an s_corporation for the period beginning date and thereafter in addition during the period from date to date a will be treated as the owner of the ira’s shares of company stock accordingly a must include the ira’s percent of the separately and nonseparately stated items of company as provided in sec_1366 make any adjustments to stock basis as provided in sec_1367 and take into account any distributions made by company as provided in sec_1368 this ruling is null and void if company or a fails to comply with these requirements except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed on whether the original election made by company to be an s_corporation was a valid election under sec_1362 under a power_of_attorney on file with this office we are sending a copy of this letter to company this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely s jeanne m sullivan senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
